t c memo united_states tax_court marie a gonzales petitioner v commissioner of internal revenue respondent docket no filed date alan r adler for petitioner caroline ades-pierri and william f halley for respondent memorandum opinion fay judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal income taxes respectively after concessions the issue for decision is whether petitioner must include payments from her former husband in income under sec_71 ’ the controversy concerns the char- acter of pendente lite support payments that petitioner received in a divorce proceeding this is a fully stipulated case that was submitted without a trial under rule the stipulation of facts and the exhibits are incorporated by this reference petitioner who resided in demarest new jersey when she petitioned the court filed her and federal_income_tax returns as a head_of_household the pertinent facts follow background petitioner married emelito t gonzales dr gonzales in on date they divorced during the marriage they had four children whose ages in were and years the gonzaleses had lived apart for more than months before petitioner filed for divorce in the superior court of new jersey chancery division bergen county superior court both resided in new jersey and were represented by counsel during the divorce proceedings on date the superior court entered a consent order for pendente lite support temporary order awarding ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner primary residential custody of the children and directing among other things that dr gonzales pay dollar_figure a month to support his wife and four children family support in relevant part the temporary order read pending the resolution of this matter dr gon- zales shall pay dollar_figure per month unallocated commenc-- ing on date as and for support of petitioner and the infant children of the marriage from which sum petitioner shall pay all family_expenses including the mortgage children's school expenses and unreimbursed medical_expenses and her schooling the temporary order failed to indicate how the payments would be treated for tax purposes whether the payments would terminate at petitioner's death or what portion thereof represented child_support on date the gonzaleses signed a written_agreement that settled such issues as property division alimony and child_support settlement agreement under its terms the couple's oldest child would live with dr gonzales while the younger siblings would remain with their mother beginning date dr gonzales agreed to pay child_support of dollar_figure a year dollar_figure per child for years or until emancipation occurred as defined in the agreement the settlement agreement identified the gonzaleses' second oldest child as having special needs whose right to child_support was unaffected by the emancipation provision contained therein dr gonzales also agreed to pay alimony for years com- mencing date which would terminate earlier if petitioner remarried or cohabited or if either party died moreover his alimony obligation of dollar_figure a year would be reduced by dollar_figure every years the settlement agreement was incorporated but not merged ina final judgment of divorce divorce decree rendered by the superior court on date under the temporary order dr gonzales paid petitioner dollar_figure in and dollar_figure for the period january through date for the remainder of he paid dollar_figure in alimony under the divorce decree on her and federal_income_tax returns petitioner reported dollar_figure and dollar_figure respectively as alimony income by notice_of_deficiency respondent determined that peti- tioner should have reported as alimony all the payments she received under the temporary order because none of the amounts is treated as child_support accordingly for each year in issue respondent increased her income by the difference this amount was stipulated by the parties without further explanation neither party disputes that this amount was alimony we therefore limit our discussion to the undesignated payments petitioner received under the consent order for pendente lite support temporary order between the amount of family support she received and the amount of alimony she reported petitioner maintains that no portion of her family support payments was alimony because under state law dr gonzales' obligation to make the payments would have survived her death alternatively petitioner argues that part of the family support payments was not alimony because the settlement agreement operated to fix a portion thereof as child_support the court agrees with petitioner's primary argument discussion we must decide whether the disputed payments are includable in petitioner's income under sec_71l a petitioner bears the burden of proving respondent's determination wrong which burden remains unchanged despite the fact that this case is fully stipulated see rule sec_122 sec_142 290_us_111 95_tc_82 affd on other grounds 943_f2d_22 8th cir generally alimony’ is taxable to the recipient and deduct- ible by the payor see sec_61 sec_71 sec_215 a payment is alimony includable in a spouse's gross_income when the payment is made in cash the payment is received by or on behalf of the spouse under_a_divorce_or_separation_instrument we use this term to include separate_maintenance pay- ments sec_71 the instrument does not designate the payment as nonalimony the spouses reside in separate households the spouses do not file a joint_return and the payor's liability does not continue for any period after the spouse's death see sec 7j1 b e the payment in question must meet each criterion in order for it to be alimony the parties agree that the disputed payments meet the first five criteria enumerated above we therefore concern ourselves with the last requirement l1 e the termination-at--death provi- sion see sec_71 d the dispositive question is whether dr gonzales had any liability to make family support payments for any period after petitioner's death and any liability to make any payment in cash or prop- erty as a substitute for such payments after her death id if the payor is liable to make even one otherwise qualifying payment after the recipient's death none of the related payments required before death will be alimony see sec_1_71-1t q a-13 temporary income_tax regs fed reg date ‘although some parts of the temporary regulations have been superseded by amendments to the internal_revenue_code this q a has not been affected we also note that temporary regulations have binding effect and are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir truck kquip corp v continued whether such an obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law ’ see 309_us_78 81_tc_614 affd without published opinion 829_f2d_39 6th cir cunningham v commissioner tcmemo_1994_474 the temporary order did not indicate whether the family support payments would cease at petitioner's death hence we turn to new jersey law to ascertain whether it would imply a postdeath legal_obligation new jersey has a support statute authorizing courts to award alimony maintenance or child_support either pending the continued commissioner 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 ‘as the court in 81_tc_112 recognized the characterization of payments under state law is not controlling of federal_income_tax consequences however while the requirements of sec_71 a must be considered independently of state law determi- nation the impact of state law is squarely felt in any analysis of whether payments are made in discharge of a legal_obligation in other words while state law does not determine is this income it does determine is this a legal_obligation ‘the parties agree that since the temporary order was issued by a new jersey court having proper jurisdiction of the divorce action it is to be interpreted under new jersey law see n j stat ann sec_2a west divorce suit or after final judgment see n j stat ann sec_2a west amended the obligation to pay alimony ends at the recipient's death see jacobson v jacobson a 2d n ju super ct ch div sutphen v sutphen a n j ch overruled in part by williams v williams a 2d n j while the obligation to pay child_support survives the death of either spouse see kiken v kiken a 2d n j jacobson v jacobson supra moreover a parent's duty to support a child terminates when the child is emancipated see bowens v bowens a 2d n j super ct app div mahoney v pennell a 2d n j super ct app div thorson v thorson a 2d n j super ct ch div under the new jersey rules of court courts are required to separate the amounts awarded for alimony or maintenance and the amounts awarded for child_support unless for good cause shown the court determines that the amounts should be unallocated n j ct r a thus while courts are encouraged to make specific allocations of support they are authorized to award combined spousal and child_support although new jersey statutes do not say whether unallocated support payments terminate on the death of the payee spouse a new jersey case helps reveal the unlikelihood of that result’s occurring in farmilette v farmilette a 2d n j super ct ch div the new jersey superior court addressed whether unallocated support orders are modifiable the court held that they are the farmilettes formerly husband and wife obtained a divorce judgment and mr farmilette was ordered to pay dollar_figure a week to support his ex-wife and their two children sometime after one child became emancipated and the other child began living full time with mr farmilette the latter sought a reduction of his unallocated support obligation retroactive to the time of the emancipation and change_of residency before deciding to what extent if any the support order should be modified the court considered its authority to do so it pointed to a new jersey statute prohibiting retroactive modifications of child_support ’ the court reasoned however that it will not be so presumptuous as to assume the legislators had in mind unallocated support orders which clearly are not included within the statute id pincite the court then held unallocated support orders modifiable and agreed to review the new jersey legislature has since made minor modifica- tions to this statute in relevant part the current version of n j stat ann sec_2a 23a west supp provides that no payment or installment of an order for child_support shall be retroactively modified by the court except with respect to the period during which there is a pending application_for modification the parties' submissions to determine whether and to what extent a modification was warranted farmilette v farmilette supra and the instant case present similar circumstances-albeit the former rests on a real and not imaginary event in each case a divorced husband or soon-to-be ex-husband is ordered to pay family support and in each case a terminating event occurred child's emancipation or ex-wife's hypothetical death in farmilette the court squarely faced the issue of whether and if so by how much to vary mr farmilette's family support payment beyond the terminating event significant for our purposes was the court's willingness to take on that task ie to review the evidence and recalcu- late if necessary the amount of family support owing following the changed situation the state court's willingness to do so leads to our affirmative response to the question posed here is there good reason to believe that dr gonzales' family support obligation would continue after petitioner's death we think so had petitioner died before the superior court entered the divorce decree dr gonzales as the noncustodial_parent of three children could have remained liable to pay family support whether in full or in diminished amounts this court is also mindful of the temporary nature of the order involved here-pendente lite as its name suggests it is effective only during the pendency of a divorce proceeding when the divorce becomes final the pendente lite order terminates unless it provides otherwise or is reduced to judgment before- hand see mallamo v mallamo a 2d n j super ct app div in the present case the failure of the temporary order to say expressly whether payments thereunder cease at petitioner's death means that they terminate when the divorce becomes final and not at the happening of any other event new jersey law also recognizes that pendente lite orders are modifiable before and at the time of final judgment see capodanno v capodanno a 2d n j jacobitti v jacobitti a 2d n j super ct app div affd a 2d n j schiff v schiff a 2d n j super ct app div oftentimes such orders are modified because they are entered without a plenary hearing see n j ct r a schiff v schiff supra only after a full trial has been held does the court have a clear picture of the parties' economic status at which time it can reexamine the pendente lite order and amend it retroactively see mallamo v mallamo supra holding that pendente lite child_support may be modified retroactively after a full trial jacobitti v jacobitti supra holding that pendente lite alimony may be modified retroactively after a full trial these things taken together suggest that new jersey law would not necessarily have relieved dr gonzales of his obliga- tion to pay family support had petitioner died before the divorce judgment the fact that the unallocated support order is modi- fiable and temporary tells us at the least that a court might have reduced dr gonzales' payments rather than terminate them altogether indeed there are no counterindications accord- ingly we hold that the requirement of sec_71 d has not been met and therefore all payments received by petitioner under the temporary order are not alimony ’ we have considered the parties’ other arguments and find them unpersuasive to reflect concessions and our conclusion herein decision will be entered under rule we need not and do not characterize the disputed payments other than to hold that they were not alimony this holding comports with our conclusions reached in prior opinions addressing the characterization of family support see eg miller v commissioner tcmemo_1999_273 holding that in colorado family support paid under a temporary order is not alimony wells v commissioner tcmemo_1998_2 holding that in california family support payments are not alimony murphy v commissioner tcmemo_1996_258 holding that in california family support payments are not alimony
